 WELSH INDUSTRIES, INC.463NOTE.-We will notifyJuan Soto if presently serving in the Armed Forces ofthe UnitedStates ofhis rightto full reinstatement upon application in accordancewiththe SelectiveService Act and the Universal Military Training and Service Actof 1948, as amended, after dischargefrom the Armed Forces.Thisnotice must remain posted for 60 consecutivedays fromthe date of posting,and must notbe altered,defaced, orcovered by any othermaterial.If employeeshave any questionconcerning this notice or compliancewith itsprovisions, they may communicate directly with the Board'sRegionalOffice, FourthFloor, 16 CourtStreet, Brooklyn,New York,Telephone No. 596-5386.Welsh Industries,Inc.andInternational Union,Allied IndustrialWorkers of America,AFL-CIO.Case No. 7-CA-4894. Au-gust 13, 1965DECISION AND ORDEROn April 19,1965, Trial Examiner Sidney J. Barban issued hisDecision in the above-entitled proceeding,finding that the Respond-ent had engaged in and was engaging in certain unfair labor prac-tices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached Trial Exam-iner'sDecision.Thereafter,the Respondent filed exceptions to theTrial Examiner'sDecision and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended,the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error wascommitted.The rulings are hereby affirmed. The Board has considered the TrialExaminer'sDecision,the exceptions,the brief,and the entire recordin the case,and hereby adopts the findings, conclusions,and recom-mendations of the Trial Examiner, as modified herein.'ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts as itsOrder the Recommended Order of the Trial Examiner, as modifiedherein, and orders that the Respondent,Welsh Industries, Inc.,Vassar,Michigan, its officers, agents, successors, and assigns, shalltake the action set forth in the Trial Examiner's RecommendedOrder, as so modified:'The Trial Examiner found that certain statements contained in the Respondent'sletter to employees dated September 29, 1964, violated Section 8(a) (1) of the Act.Since this finding is cumulative to other findings of 8(a) (1) violations and does not itselfaffect the scope of the Order,we find it unnecessary to, and shall not, pass upon thevalidity of that finding by the Trial Examiner.154 NLRB No. 35. 464DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.Amend paragraph 1 (e) of the Recommended Order to read asfollows ;"(e) In any other manner interfering with, restraining, or coerc-ing its employees in the exercise of the right to self-organization, toform labor organizations, to join or assist the Union or any otherlabor organization, to bargain collectively through representativesof their own choosing, and to engage in any other concerted activitiesfor the purposes of collective bargaining or other mutual aid or pro-tection, or to refrain from any or all such activities, except to theextent that such rights may be affected by an agreement requiringmembership in a labor organization as a condition of employmentas authorized in Section 8(a) (3) of the Act, as modified by theLabor-Management Reporting and Disclosure Act of 1939."2.Amend the fifth indented paragraph of the Appendix attachedto the Trial Examiner's Decision to read as follows:EVE WILL NOT in any other manner interfere with, restrain,or coerce our employees in the exercise of their right to self-organization, to form labor organizations, to join or assist theUnion or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage inany other concerted activities for the purposes of collective bar-gaining or other mutual aid or protection, or to refrain fromany or all such activities, except to the extent that such rightsmay be affected by an agreement requiring membership in alabor organization as a condition of employment as authorizedin Section 8(a) (3) of the Act, as modified by the Labor-Man-agement Reporting and Disclosure Act of 1959.3.Add the following as the last indented paragraph of theAppendix attached to the Trial Examiner's Decision:WVE WILL rescind the disciplinary letters issued to EvelynArndt and Florence Smith on September 11, 1964, and removeany reference in the personnel files of Florence Smith to thewritten complaints obtained from employees on September 25,1964.TRIAL EXAMINER'S DECISIONSTATEMENT OF ' THE CASEUpon charges filed on September 29, 1964, by International Union, AlliedIndustrialWorkers of America, AFL-CIO, herein referred to as the Union, theGeneral Counsel of the National Labor Relations Board, herein referred to asthe General Counsel, by the Regional Director for Region 7 (Detroit, Michigan),issued a complaint dated November 24, 1964, against Welsh Industries, Inc , hereinreferied to as the Respondent.The complaint alleged that the Respondent hadengaged in and was engaging in unfair labor practices in violation of Section8(0`6) and (3) of the National Labor Relations Act, as amended. In par-ticular, the complaint alleged that Respondent had violated the Act by reason ofcertain disciplinary letters issued to Florence Smith and Evelyn Arndt on or about WELSH INDUSTRIES, INC.465September 11, 1964, by the discharge of Florence Smith on or about September 25,1964, and by certain other activities discussed below.Respondent duly filed ananswer to the complaint in which it admitted certain allegations of the complaint,but denied the commission of any unfair labor practices.Pursuant to notice, a hearing was held before Trial Examiner Sidney J.Barban at Bay City, Michigan, on February 3 and 4, 1965.All parties appearedat the hearing and were afforded full opportunity to participate, examine witnesses,and adduce relevant evidence.Oral argument was waived. Briefs were receivedfrom Respondent and General Counsel by March 4, 1965.Upon the entire record in the case, and from my observation of the witnesses,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTWelsh Industries, Inc., is and at all times material herein has been a corporationduly organized under, and existing by virtue of, the laws of the State of Michigan.At all times material herein, Respondent has maintained its only office and place ofbusinessat 6556 South Oak Road in the city of Vassar, Michigan, herein calledthe Vassarplant, and is,and has been at all times materialherein, engaged in themanufacture, sale, and distribution of plastic automotive and appliance parts andrelated products.During the fiscal year 1964, which period is representative ofRespondent's operation during the times material herein, Respondent, in thecourse and conduct of its business operations, purchased and caused to be trans-ported and delivered at its Vassar plant directly from points located outside theState of Michigan, plastics, paint, and other goods and materials valued in excessof $50,000.During the same period, the Respondent manufactured, sold, anddistributed at the Vassar plant products valued in excess of $50,000, which wereshipped from that plant directly to points located outside the State of Michigan.The complaint alleged, Respondent's answer admitted, and I find that Respondentis engagedin commerce within the meaning of the Act.II.THE LABORORGANIZATION INVOLVEDInternationalUnion,Allied IndustrialWorkers of America, AFL-CIO, is alabor organizationwithin the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The facts1.Concerning the disciplinary letters issued to Florence Smithand Evelyn Arndt on September 11, 1964The union organizational activities with which we are here concerned beganinAugust 1964, and were apparently primarily concentrated among the femal.;employees who seem to compose the bulk of Respondent's work force.'Theundisputed protagonist of the union movement in the plant was employee FlorenceSmith, who made the initial contacts which brought the Union into the pictureand at whose home (across the street from the plant) a meeting was held onSeptember 11, 1964, at which union authorization cards were obtained.Smith contacted the Union through truckdriver Heidger who was an employeeof United Plastics, a firm doing business with Respondent, and who apparentlywas some sort of plant officer in the Union which had been recently installed intheUnited Plastics plant.Heidger was one of the drivers delivering materialstoRespondent who was permitted to enter upon Respondent's premises withoutrestraint prior to September 11, 1964.Smith contacted Heidger on Respondent'spremises and spoke to him about the Union.Between August and September 11, 1964, Smith talked to a number of otheremployees in the plant about the Union, including Eleanor Piazza, Sally Metro,Evelyn Arndt,Mary Lou Callahan, Unabelle Dye, and Katherine Opperman.'All the witnesses called by General Counsel with the exception of ex-foreman Laude,werefemales and their testimony referred only to female employees.Laude's affidavit,received with objection, asserts that there were 22 to 23 women and 5 men employees onthe first shift.206-446-66-vol. 154-31 466DECISIONS OF NATIONAL LABOR RELATIONS BOARDEvelyn Arndt, who worked closely with Smith also talked about the Union toUnabelle Dye and Eleanor Piazza, but did not talk about this subject to any otheremployees at work so far as the record shows. The efforts at union organizationamong the employees apparently created some degree of dissension which wasupsetting to some of the girls.2Thus, Katherine Opperman, in a conversation withGlenn-Welsh, one of the owners of Respondent, after he had solicited her toconsider signing a complaint against Smith, told him that "I can't take it anymore, this feeling among the girls and the way they talk and they keep yournerves all shook up."This reaction to the friction present in the plant was evident particularly in thetestimony of Eleanor Piazza who expressed herself as, and appeared to be, anervous individual.She testified that in the early part of September, Smith andArndt approached her and Unabelle Dye at work and talked to them about theUnion.Thereafter, Piazza went into the office of Erwin (Bud) Welsh, the brotherof Glenn Welsh and the other of the two owners, to complain about Smith andArndt.Her testimony with respect to this was as follows:After this went on three or four days, I went to Bud, in which I was nervousand I was getting so upset, and I told him that if I had to put up with that,to have her leave me alone-the girls to quit pestering me about the subject[of the Union] . . . they were coming to me while I was working and Iwasn't getting out my production of which there was no set production, butI just wasn't working like I should be.[told him that Smith and Arndtwere the girls who were bothering her about the union].he told me thatI wouldn't have to work under those conditions and on the following Fridayhe wrote the girls a letter of which I didn't see the letter, but I know thatthey were told to leave us alone and which they did.In respect to this conversation, Bud Welsh, who was the only witness called byRespondent, testified that at some point prior to September 11, Piazza came in hisoffice and "said that Florence was bothering her" and she was becoming upsetto the point where it was difficult to do her work properly and Piazza wanted toknow if she had to put up with it.Welsh testified that he told Piazza that "wewould watch the situation and see if it continued or what happened."However,so far as the record shows, Welsh did not thereafter discover any additional activi-ties of this sort on the part of Arndt and Smith prior to September 11, 1964,when disciplinary warning notices were issued to Smith and Arndt.3Welsh, whenreferred to Piazza's testimony that she had told him that Smith and Arndt weretalking about the Union on this occasion, stated that he couldn't "honestly saywhether she did or not."On the basis of the complaint of Piazza, and without prior discussion with fore-man Laude or Smith or Arndt, Welsh issued letters of reprimand to Arndt andSmith, with copies to the Michigan Employment Security Commission, each ofwhich read as follows:We have recently received complaints from several of the employees tothe effect that you have been bothering them while at work. This is a directviolation of the Company Rule #4.They did not want to discuss the exact nature of the trouble; however, theydid seem very upset about it.This letter is a warning that, if we receive one more complaint againstyou, your employment will be terminated immediately?The record reveals no previous employee complaints against Arndt, althoughWelsh asserted in a conversation with Arndt after September 11 that there hadbeen such complaints.Arndt credibly testified that she had not been reprimandedpreviously.While Welsh testified to other complaints against Smith, which will be'The demeanor and the testimony of the employee witnesses, all called by the GeneralCounsel, revealed a rather clearly divided demarcation of sentiment, the one exceptionbeing the witness Unabelle Dye. It is noted that the results of the representation elec-tion, conducted by the Regional Office of the Board, 36 for the Union and 22 against, bearout the split in sentiment in the plant.3It is noted thatWelsh did not mention, in relating his conversation with Piazza,that she complained also of Arndt's activities.However, since Arndt was reprimandedon the basis of the complaint, it is obvious that Piazza's testimony as to this conversa-tion is the more accurate account of what was said.*Rule No. 4,referred to in the reprimand,states that"Excessive talking or botheringother employees will be grounds for dismissal." WELSH INDUSTRIES, INC.467discussed immediately hereinafter, he did not contend that these asserted priorcomplaints (some of which went back at least 2 years) were the cause of thereprimand on September 11.Respondent's brief with respect to this issue statesthat, with respect to Evelyn Arndt, "Mr. Welsh did receive a complaint concerningthis employee which was the basis for the warning letter" [emphasis supplied] and,with respect to Florence Smith, that the written warning to Smith was issued "asa result" of Piazza's complaint "that Mrs. Smith was interfering with her work bystopping at her work station to talk about the Union." It is found that the writtenreprimands of September 11 were based solely upon Piazza's complaint, and werenot the result of "complaints from several of the employees" as stated in the letter.It is further found, consistent with Piazza's testimony, which Welsh did not deny,thatWelsh did know the nature of the complaint against Arndt and Smith, contraryto the statement contained in the written reprimands.It does not appear that any employee had been previously disciplined for talk-ing in the plant,5 although Respondent adduced evidence that one other employeehad been discharged under rule number 4 for spreading gossip about improperextra-marital relations of employees which caused one of the workers to threatenphysical violence to the offending employee. In that case, the activity on the partof the offending employee seems to have been condoned for some months.2.Concerning the discharge of Florence Smith on September 25, 1964As previously noted, Welsh testified that he had received certain other complaintsabout Smith prior to September 11, which Respondent, in its brief, asserts supportits position that Smith was discharged for cause, and which we will now consider.In this connection, however, it should be noted that Welsh conceded that Smithwas a good worker. Laude, who had been her foreman, testified that she was anexcellent worker; that he had observed her work daily and never saw her engagedin excessive talking or bothering employees and that only one other employee,Gail Fuller, had ever complained to him about Smith, that occurring on Septem-ber 24.6Respondent further concedes that, for a considerable period, Smith was usedby Respondent as a leadgirl and was given orders or instructions by Glenn Welshor Foreman Laude, on either a daily or very frequent basis, to be transmitted to theother girls and which were to be performed as part of their work.There is adispute in the testimony between Welsh and Laude as to whether Welsh told Laude,about the middle of 1964, to stop using Smith as a leadgirl or possibly to.use herless, because of complaints from the other girls that she was "too bossy." 7Be-cause of the confused nature of Laude's testimony on this point and other factorsnoted herein.I find Welsh's testimony more credible on this point .8However,Bud Welsh admits that he was aware that Laude continued thereafter to use Smithas a leadgirl and apparently took no action other than to remind Laude twice orpossibly three times about this. It is my conclusion from this and from the evi-dence detailed below that Respondent was not greatly disturbed about these allegedemployee complaints or the use of Smith as a leadgirl prior to the advent of theUnion.Thus,Welsh testified on cross-examination, that he had been receiving5 There was considerable testimony that talking in the plant among the girls was per-mitted and it is so foundSmith, Laude, Evelyn Arndt, and employee Pauline Anthonytestified that Smith did not talk excessively or more than the other girls.KatherineOpperman, on the other hand, testified that she has observed Smith visiting and talkingto other employees for 2 or 3 years.However, Opperman stated that she did not knowwhether Smith was "talking about business" on these occasions, and didn't make anycomplaint to Respondent about Smith prior to September 25, 1964, as discussed hereinafter.Respondent claims, with some merit, that Laude must be considered biased in Smith'sfavor.They were personal friends who visited at each other's housesThis was knownto other employees.There was also testimony that some of the girls thought that Laudetreated Smith with consideration that he did not show other girls in the shopThisevidence has been noted and given due consideration in weighing Laude's testimony.7Welsh's testimony on the point was, in pertinent part, that "we . . . InstructedWarren [Laudel not to use Mrs. Smith after . . . they complained about her bossy mannerseveral times and this is the reason that we told Warren not to use her to disseminateinformation to various girls.Change it around and not boil it down to one person."8In general, based on observance of his demeanor and on other factors previously notedand to be discussed hereinafter, I do not credit Welsh's testimony except as specificallyso stated herein. 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDcomplaints about Smith off and on over a period of 2 years,"but not to wherethey were what I considered prevalent or repeated until possibly starting Septemberof 1964." [Emphasis supplied.]The nature and timing of these asserted complaints was described as follows byWelsh on direct examination:first, that these complaints were not directly con-cerned with Smith's work,but pertained to her "being bossy and riding," thusputting pressure on other employees in their work.Itwas stated that such com-plaints started coming to management very frequently in the middle of 1964.Thereafter,Welsh testified that for a period of 2 to 3 months prior to Septem-ber 11 he had been receiving continuing complaints from various girls that Smithwas bothering them at their work.9Respondent does not claim that Smith wasgiven either a written or verbal reprimand for these alleged activities.10Smithtestified that she had not received any reprimands from management prior toSeptember 11, 1964, with the exception of one in December 1962 unrelated tothese alleged employee complaints and it is so found.In the absence of any support for Welsh's testimony that there were continuouscomplaints that Smith was bothering employees at their work for a period of 2or 3 months prior to September 11, 1964(which is also inconsistent with histestimony on cross-examination,aspreviouslynoted),that testimony is notcredited.WhileI am convinced that Welsh was aware that some of the girlsconsidered Smith "bossy,"the evidence is not convincing that Respondent firstbecame aware of this in the middle of 1964,11 or that it increased appreciably dur-ing that period as asserted by Welsh, particularly in view of Welsh's admissionthat complaints against Smith did not become"prevalent or repeated"until Sep-tember 1964.This is further attested to by the fact that Respondent at no timebrought these matters to Smith'sattention.After the written reprimand to Smith of September 11, 1964, she asserts thatshe did not thereafter talk to employees at work about the Union or concerningany matters other than related towork.This was confirmed by three employeewitnesses who were questioned concerning the matter,12and it is so found.On September 24, both Bud Welsh and Glenn Welsh were absent from the plantall day,whichBud Welsh testified was a highly unusual occurrence.Accordingto Bud Welsh, on the next morning when he and his brother were making theirmorning rounds through the plant, five employees,Underwood,Stilwell,Piazza,Opperman,and Callahan,after approaching Bud and Glenn, "contacted us bystopping us" at their work stations,and "said they had a real problem the daybefore with Smith and they were very upset about it."Welsh asserted that theseemployees said that if something wasn'tdone about it they would be forced toquit because they could not work under these conditions any longer.Welshstates that he told the girls that upon advice of his counsel,because of unionactivity,there was very little or nothing he could do with respect to discharging"Welsh named employees Underwood,Stilwell, Opperman,Callahan,Piazza, and John-son as making these complaints or some of them.Of these employees,Piazza, Callahan,and Opperman testifiedPiazza made no mention of complaints except as noted herein.Opperman testified that she did not recall making any complaints against Smith otherthan the instance on September 25, discussed hereinafter,although she had seen Smithvisiting and talking to other girls over a period of 2 to 3 years. Callahan testifiedthat prior to September 25, she did not complain to anyone in management concerningSmith.Callahan was the only employee to testify concerning Smith's "bossy"manner.Callahan stated that beginning in 1963 Smith's bossiness was exhibited in her mannerof transmitting orders to the girls and telling them what to do.io Respondent did give Smith a written reprimand in December 1962 for an admittedrefusal to do work which foreman Laude directed her to do. Other than that Respond-ent referred only to asserted oral reprimands to Smith prior to September 11, 1964, onthree or four occasions for carelessness.11Welsh asserted that even in 1962 when Smith was moved from the second shift tothe first shift, he had been informed that girls claimed that they had difficulties withSmith.Respondent nevertheless thereafter used Smith as a leadgirl.12 Callahan testified that Smith talked to her every day for about a week after LaborDay 1964, and then ceased entirely ; "she didn't talk to me after that."Piazza testifiedthat the girls did not bother her talking about the Union after September 11.Oppermantestified that Smith talked to her at her work station for about a week only;however,she did have a conversation with Smith on September 24, 1964, during lunch period,during which unionization was touched upon, which will be considered hereinafter. WELSH INDUSTRIES, INC.469Smith,"but, if they felt that her actions were far over and above anything in thisunion, to the extent they were disturbed, that they were going to quit, then I wouldbe prepared to take action, if they were willing to sign a statement to this effect." 13The actual events of the day before, however, according to the employees testify-ing, appear to differ in significant respects from Welsh's testimony.According to the credited testimony of Callahan,14 her conversation with Welshabout Smith occurred shortly before quitting time on September 25, after Welshcame up to her in the plant and asked, her to come into his office. There he toldCallahan that he understood that she had been having trouble with Smith andshowed her a typewritten complaint which had been prepared in advance.Welshasked her to read it and advised her that she was privileged to sign it or not asshe saw fit.The document read as follows:I hereby state that Florence Smith has continued to bother me at work,upsetting me so I cannot work well.This has happened repeatedly and has reached the pointwhere I can nolonger do my work properly and continue to meet production standards. Ifthis continues, I will be forced to quit my job.15Callahan signed the document 16 on the space provided, left Welsh's office andpunched out from work since this was her quitting time for the day. She wasin the office for 4 or 5 minutes.Callahan testified, as previously noted, that after the first week in September,Smith did not bother her at all and, in fact, spoke very few words to her duringthat period.Prior to that time, Callahan testified. it was Smith's "bossy" attitude,rather than her advocacy of the Union, that "bothered" her. In particular, Calla-ban testified that on September 25, Smith did not talk to her at all and she didnot have any direct contact with Smith that day, although Smith did "holler"something which she did not catch. Callahan did observe Smith in or about thestockroom for about 20 minutes, talking part of the time to Heldger.17Opperman, another of the employees who signed statements on September 25,testified that Glenn Welsh approached her that day and asked her what her troublewas on the day before. She stated that this was before lunch, that she had notcomplained to anyone previously, and did not know how Glenn had found out"about it."She told Glenn that the incident involved hadarisenthe day before,11Welsh testified that lie had been informed by counsel either on September 11 orsome previous day that it would be advisable to take statements in the event of an employeedischarge.14Bud Welsh states that he talked to employees Callahan,Underwood,and Stilwell onthe morning of September 25, but not to Piazza and Opperman who are alleged to haveapproached Glenn Welsh on that same morning.u Callahan testified that she could not recall saying anything to Welsh about quitting"if something wasn't done about Florence."Inasmuch as the statement which shesigned had been prepared in advance and was a form presented to all of the employeesinvolved,and from the fact that Callahan testified that she did not have any direct con-tact with Smith on September 24, and was not "bothered"by her after approximatelythe first week in September,as well as from Callahan's demeanor,I do not believe thatCallahan threatened to quit on this occasion and Welsh's testimony to the contrary is notcredited.In making this finding,I have considered Callahan's acquiesence,on cross-examination,to the question asked her that the "statement was a truthful statement ofyour attitude,no matter"' It Is plain that the witness was thereby confirming hergeneral "attitude"of irritation with Smith,rather than affirming the truth of the word-ing of the statement.1$ This identical statement,either an original or carbon copy of the original, was ap-parently signed by each of the five employees requested to execute the document3vWelsh's testimony with respect to his contact with Callahan on September 25 wasthat Callahan approached him in the plant In the morning; that she threatened to quitbecause the plant was in an uproar the day before;that she told him that Smith hadbeen at the loading dock talking to Heidger for approximately 20 minutes the day be-fore and that she had all she was going to take with SmithWith respect to the plant"being in an uproar,"Welsh stated,that Callahan explained something about Smith"jump[ing]" her for talking with employee Underwood and stating that Smith wouldreport them to Foreman Laude, or words to that effect;that he took the statement toCallahan late in the afternoon in the plant about 3:30 or 3:45 p m. and did no talk toher in the office.This testimony is not credited except where It may be supported byspecific credited testimony of Callahan 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDafter Foreman Laude directed her to pack certain articles which she did not thinkwere properly prepared, and that thereafter, in the lunchroom that day, she madea remark that she was going to mark her job tickets "not responsible for partsthat come back"; that Smith asked her to join the Union during that lunch periodand became mad when she (Opperman) refused; that Smith thereupon told Laudewhat she (Opperman) was going to put on her job tickets, and Laude thereaftercame over and "jumped all over me." Opperman testified that she objected tobeing bawled out by the foreman when she did not deserve it. Opperman's testi-mony with respect to these matters is credited. She also credibly testified thatduring this conversation Glenn Welsh asked her if she wanted to sign a statementwhich he handed to her, and said that it was up to her whether she signed it; thatshe handed the statement back to him and told him that she did not want to causeany trouble, to which he replied that was her privilege.18The witness furtherstated that she later changed her mind and told Glenn that she would sign thestatement and did so 15 or 20 minutes after lunch.GlennWelsh did not testify.Bud Welsh concededly did not talk with Mrs.Opperman on this subject that day.However, he did purport to include her al-leged complaint against Smith in the generalized summation heretofore quotedfrom his testimony.As to Opperman this is clearly hearsay and is not credited.Piazza was the only other employee who signed a statement on September 25who also testified. It was her testimony that the girls did not bother her by talkingabout the Union after September 11.However, she states that both Arndt andSmith bothered her by pushing racks near her machine during the week endingSeptember 25, interfering with her work.These racks were normally parked in thearea near her machine, but during this time she states they were pushed closer toher machine, but not against her physically.Although she states that the racksgot in her way, she did not move any of them herself; but states that other girlsdid move them away from her machine.19 On Thursday, September 24, the witnessrequested foreman Laude to move the racks for her, which he did.However,she did not complain to him that any of the girls were bothering her with theracks.She also never said anything to Smith about the racks.On the morning ofSeptember 25, Piazza states that she spoke to Glenn Welsh and asked him if she"had to have those racks up against her machine like that."Glenn told Piazzathat she did not and had the girls move the racks away. The witness testifiedthat this is all that was said.Thereafter, Piazza went to Bud Welsh's office. Shestates that she toldWelsh that "so far as the talking was concerned, that therewasn't any more of that, but that she was bothering me with the rack business." 20When asked if she had said anything about quitting, the witness answered, "I'dhave to quit if it didn't stop."Bud Welsh then asked her if she would sign astatement and she informed him that she would.The statement naming Smithwas brought to her after lunch by Bud Welsh and she signed it. She was notasked to sign a statement against Arndt.Piazza testified that she told Welsh that"if Florence [Smith] left Evelyn [Arndt] alone, she'd be all right." 21is In response to a question directed to what she said to Glenn about quitting, thewitness replied that she told Glenn: "I can't take it anymore,this feeling among thegirls and the way they talk and the way they keep your nerves all shook up."Accord-ing to Opperman, Smith had never given her any orders, or previously had much contactwith her except for talking to her about the Union during 1 weekThe witness testifiedthat she could not recall making any previous complaints to management about Smith.Under the circumstances, I believe that this statement of the witness referred to herupset over the feeling among the girls generally,as she stated,and not specifically toher experience with Smith on that day.1There is no reason given as to why Piazza would not move the racks herself2D Piazza also testified that she complained to Welsh on this occasion with respect toArndt's participation in these incidents involving the racks.However,Welsh testifiedthat there was no further complaint against Arndt after September 11 ; that it was forthat reason he took no further disciplinary action against Arndt.Piazza's testimony iscredited in this regard rather than that of Welsh.21Welsh testified that he did not talk to Piazza on the morning of September 25 abouther complaints leading up to the signing of the complaint against Smith,and that hethinks she is mistaken about being in his office.He did take her statement to her forher signature.It is found that the events related occurred substantially in accordancewith Piazza's testimony as set forth above. WELSH INDUSTRIES, INC.471The two remaining employees who signed statements against Smith,Underwood,and Stilwell,did not testify.Welsh testified that he talked to them together.Histestimony was as follows:Mrs. Stilwell told me that things were so bad that day and she was so shookup because of Florence not doing her work, . . . the other girls having todo her work plus their work. Florence spending time away from her workarea out in the dock area.This was such a distracting influence that shejust couldn't take it anymore and if we didn'tdo something about it she wasgoing to have to quit.Mrs.Underwood,the only thing different thatMrs. Underwood stated from that of Mrs.Stilwell,was the incident betweenshe and Mrs.Callahan and Florence.Her statement otherwise as far as Ican recollect was precisely the same, that Warren had been back there, thathe had done nothing about the discipline to see that Florence refrained fromwhat she was doing, that there was a complete lack of, should I say, controlas far as management control as to what Florence Smith was doing in thatarea . . . they did mention one other thing Florence had moved-they havea group of boxes piled in a certain area.Florence had moved these allaround for some reason.What her reason was I don't have any idea, andthis had disrupted them from their usual pattern of work. I remember thisbeing mentioned.None of these asserted activities of Smith were touched upon by witnessesother than Smith and Welsh, except for the alleged instance involving Callahan,Underwood, and Smith which has been previously considered.As heretoforenoted,Welsh's testimony on the point is completely inconsistent with Callahan'stestimony of her experience with Smith on September 24 and Welsh's testimonyas to the alleged Smith-Underwood-Callahan incident is not credited.The remain-ing parts of this testimony will be considered hereinafter in connection with theanalysis of Smith's discharge.At sometime on the afternoon of September 25, Welsh dictated a letter dis-charging Smith which was placed on her timecard.Neither Laude nor Smithwas interviewed by Respondent about this before the action was taken.Thisletter stated:On September 9, 1964,[sic]we gave you a letter to the effect that wehad received complaints from some of the employees that you were botheringthem while they were at work and that, if we received one more complaintof this nature against you,your employment would be terminated immediately.We have signed statements from some of the other employees that youhave continued to bother them. Some have said they will have to quit theirjob because it has disturbed them to the point that they can't do their workproperly.Due to the above facts, your employment is terminated effective immediately.There is a curious conflict in Welsh's testimony as to when the decision todischarge Smith was actually made.On cross-examination he first testified thatthe decision was not made prior to the time that the employees were asked forsignatures on the statements.Itwas then stated that, "The decision was formu-lated, it was held and we decided that if the girls were that serious in their com-plaints that they would be willing to sign affidavits to that effect,we would letMrs. Smith go, but if they were just talking and not serious in their accusations,that would be something else." Welsh then said he did not know the day the de-cision was made, it could have been September 20, 21,or 22, although he doubtedit.When Welsh was thereupon asked that,"in any event,on some day youdecided that you would discharge Mrs. Smith if people would sign statements?",he replied"No, we decided that if the situation warranted,if it were serious enoughand these people weren'ttalking and trying to make something out of a pettyissue, then we would do something."Welsh then agreed with the statement that"in effect, you decided if people would sign these statements,you would dischargeMrs. Smith,"and thereupon specifically testified that he didn'tknow what day thisdecisionwas made.On redirect examination,Welsh testified specifically andcategorically that the decision to discharge Smith was made on the afternoon ofSeptember 25. In any event,according toWelsh's testimony,the decision wasmade jointly between his brother and himself after they had discussed it together.The totality of this testimony convinces me that the possibility of dischargingSmith if she were involved in something"serious enough," which employees wouldsupport by statements, was discussed between the brothers prior to September 25 472DECISIONSOF NATIONALLABOR RELATIONS BOARDand that this ripened on the morning of September 25 into a more positive de-cision that "was formulated[and] held" pending actual execution of the writtenstatement preparedby Welsh.Thefinal decision,embodied in the discharge letterwas made on the afternoon of September 25 after some,but not all, of the writtenstatements had been secured.3.Concerning the alleged independent acts of interference,restraint, and coercionEmployee Metro testified that on the morning of September 5, Bud Welsh cameup to her and asked her, "if I had my union card signed."Metro told Welsh"No," and asked what was going on. Welsh told Metro that he and his brotherknew that union cards had been passed around and signed the day before.MetroadvisedWelsh that she knew nothing about it, that she had "heard the girls talkingabout United Plastics having a union and they were getting excited about it."The witness states that Welsh replied, "Well I don't know wily they should.Noneor only so many members showed up for a meeting "Metro told Welsh that sheknew nothing about it.This testimony was not denied and is credited.Maxine Babcock testified that on the same morning, September 5, Welsh had aconversation with her in which he asked Babcock how many union cards she had.Babcock states that she thought he was joking and took it as a joke because shedidn't know anything about it.He further stated that he had heard' that someof the girls were trying to organize a union in the plant and that their "gripe"was for more money.He concluded by stating, "Well, the girls got another raisecoming anyways, and, as far as needing the union for more money,a uniondoesn't necessarily always get more money."Welsh testified that he asked Babcockhow many union cards she had seen or if she had signed a union card, "in ajoking manner."He did not testify with respect to the remainder of the conver-sation described by employee Babcock.On September 8, Respondent posted a notice to the employees setting forth anew wage schedule effective October 1, amounting to an increase of 5 cents anhour for the employees affected.On September 11, Respondent held a meeting of the three foremen, includingLaude.The foremen were asked if they had seen any union cards passed out,towhich the foremen replied that they had not.The foremen were told thatRespondent knew that cards were being passed around.The foremen were furthertold that they should not thereafter permit truckdrivers to go through the plantunescorted.There had previously been no restriction on the movements of thetruckdrivers in the plant.22On October 1, the Respondent put into effect the wage increase in accordancewith the previously posted notice.The evidence reveals that since 1959 theRespondent has made the following changes in wage schedules: In 1959, Re-spondent granted a 5-cent-an-hour increase in the starting rate effective July 1,1959, with improvements in the steps in which increases would be given there-after; effective January 1, 1960, the starting rate was again raised 5 cents an hourand certain adjustments made in the steps for increases thereafter; on January 1,1961, the starting rate was increased by 5 cents an hour and adjustments made inthe wage increase steps following; effective August 14, 1961, the starting rate wasagain increased by 5 cents and adjustments made in the wage increase steps; onSeptember 10, 1961, Respondent added an additional wage increase step, but didnot otherwise change the wage schedule; on July 1, 1962, the starting rate wasnot raised, but other steps were increased; on July 1, 1963, all steps were increasedand the final step eliminated; effective October 1, 1964, as heretofore noted,Respondent increased each of the wage steps by 5 cents an hour.Welsh explained that the wage increase in 1964 was delayed because Respondenthad anticipated a major expenditure for capital adjustment, which,ifmade, wouldhave prevented a wage increase. It was testified that when Respondent decidednot to make the contemplated capital investment, it was decided to grant the=Welsh states that he told his foremen to restrict truckdrivers in the plant "afterwe started having these problems in the plant we decided it would be better to keepstrangers out of the plant.We have always refrained or should I say not allowed anyoutsiders in the plant that had no business being there.So we thought it would bebetter on the part of everyone if they were kept out.We felt that keeping the truck-drivers out would prevent any hard feelings between our customers and ourselves by thedrivers becoming involved in whatever might happen." WELSH INDUSTRIES, INC.473increase to the employees.Welsh testified that it was Respondent's standard practiceto post notices to employees from 1 to 3 weeks in advance of the effective dat"of the wage change.On September 22, the Union filed a representation petition with the Board'Qoffice in Detroit, Michigan, docketed as Case No. 7-RC-6493.On or about Sep-tember 29, 1964, the following letter, alleged to contain material which violatesthe Act, was mailed to all employees of the Respondent-As you may have heard, the Allied Industrial Workers Union has fileda claim that it represents a majority of our employees.We don't believe thata majority of you want this Union to speak for you and, therefore, we haveconsented to having the National Labor Relations Board conducta secretballot election to determine whether the Union represents a majority of ourpeople.This election will be held within the next two or three weeks andwe wanted you to know about it directly from us.Just because we have consented to the election doesn't mean that we arelaying down a welcome mat for the Union.We don't believe that a Unionwould be good for our Company or that it is necessary to have a Union inorder for you to have a good place in which to work; however, we felt thiswas the best and most democratic way of settling the matter.We are writing this letter to you at home because we consider this Unionelection so important to us, to you, and to the future of our Company.Youknow how competitive our business is and that we must bid for every job weget.If a Union which doesn't understand our business begins to "call theshots," it is hard to tell how long we'll be operating or you'll have a job.We think things have been pretty good for you and for us considering thefew number of years that we have been in business.We have tried to growand treat our employees as best we can, and hope that you will agree with usthat a third party such as this Union is not necessary.We frankly believe that this whole thing has been caused by just a fewpeople and that the majority of you are willing to work with us as a teamas you have in the past. BEWARE OF UNION PROMISES and rememberthat whether or not you signed a Union Application Card, you can still vo±°the way you want at this election. It will be a secret ballot.We will be in touch with you again between now and the election butmerely wanted to "clear the air" as to what is happening and what our positionis.As has been previously noted, in a representation election conducted among theemployees of Respondent on January 6, 1965, pursuant to the petition filed inCase No. 7RC-6493, a majority of the employees participating voted for theUnion.The Union was certified as the representative of employees of Respondentfor purposes of collective bargaining on January 21, 1965.B. Conclusions1.The allegations of interference, restraint, and coercionOn September 5, 1964, in the early stages of the attempt of the employees atself-organization, BudWelsh stated that he was aware union activity was goingon among the employees, interrogated two employees separately as to whether theemployee had signed a union card or how many union cards the employeepossessed.Respondent offered no justification for these inquiries, other than tostate, in the case of one of these employees who testified that she knew nothingof the Union at the time and took the inquiry as a joke, that this was done ina joking manner.While these incidents in and of themselves are not weighty, theinquiries would naturally have the effect of inhibiting the employees from signingor accepting or carrying union cards or materials and thus tend to interfere withtheir rights under Section 7 of the Act. In the absence of any reasonable justifi-cation for this conduct, it is found that these acts of interrogation violated Section8(a)(1) of the Act.During one of these conversations on September 5, in answer to the employee'sstatement that the girls were talking about the union activities at the UnitedPlastics plant,Welsh said that he did not see why,because "none or only so manymembers showed up for a meeting." This is apparently alleged, together with theinterrogation set forth above, to have subjected the employees to an impression ofsurveillance of their union activities.Ido not agree.The reference is clearlyto a meeting of United Plastics employees.The comment made is quite consistent 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDwithWelsh having obtained the information adverted to from common sourcesor by other means raising no implication of surveillance. It will be recommendedthat this allegation of the complaint be dismissed.It is further alleged that Respondent on September 5 promised the employees awage increase, on September 8 posted a notice that the wage increase would begranted as of October 1, and on October 1 put the wage increase into effect, allfor the purpose of interfering with the employees' rights under Section 7 of theAct.It is quite clear that the Respondent was committed to the defeat of the attemptto unionize its plant.This is established by the content of Respondent's letter tothe employees of September 29, in addition to the other activities of Respondentconsidered herein.However, the question here is whether Respondent promised,granted, and used the wage increase in 1954 to aid it in accomplishing this purpose.It is concluded that the Respondent did so.Notwithstanding reservations already expressed concerningWelsh's testimony,there is no reason in the record to discredit his testimony that there had been asubstantial change in Respondent's plans in 1964 which made it possible forRespondent to grant a wage increase that year, considerably later than it had everpreviously granted such a raise 23However, the evidence is convincing that theraise in 1964 was announced and confirmed at the times chosen by Respondent inorder to affect the employees in their activities in respect to union representation.Welsh gave no details as to when Respondent decided not to make the capitalinvestment which he stated made money available for this wage increase.Hefurther testified that there was no "particular reason" to pick September 8 as thedate to announce the wage increase.However, the reason for the timing of thewage increase is more than adequately explaind in Welsh's conversation withemployee Babcock on September 5.At that time Welsh informed Babcock thathe was aware that some of the girls were trying to organize a union in the plantand that he was also aware that their motive was to obtain more money.He thenstated, "Well, the girls got another raise coming anyways, and, as far as needingthe union for more money, a union doesn't necessarily always get more money."This testimony was undenied.On September 8, 3 days later, Respondent posteditsnotice announcing a wage increase to take effect on October 1.It is therefore found that Respondent on September 5 promised a wage increase,which was confirmed on September 8 for the purpose of causing the employeesto desist from engaging in union activities or joining or assisting the Union.Thewage increase granted on October 1 carried out these promises and commitments.It is found that these activities were intended to and did interfere with, restrain,and coerce Respondent's employees in the exercise of their rights under Section 7of the Act and violated Section 8(a)(1) of the Act.It is also alleged that Respondent by its action on September 11 in restricting themovement of outside truckdrivers and requiring that they be escorted while in theplant violated the Act.The General Counsel argues, in effect, that the employeeswere thereby prevented from obtaining the assistance of truckdriver Heidger, theemployee of United Plastics, as readily as in the past. I do not agree that theRespondent has any obligation to make its premises available to nonemployees forthe purpose of assisting its own employees in their union activities, without re-striction.As the Board stated inWaltonManufacturing Company,126 NLRB697, 698, citingN.L.R.B. V. The Babcock & Wilcox Company,351 U.S. 105:.ruleswhich prohibit union solicitation or distribution of union litera-ture by nonemployee union organizers at any time on the employer's prop-ertyare presumptively valid in the absence of a showing that the unioncannot reasonably reach the employees with its message in any other way,or a showing that the employer's notice discriminates against the union byallowing other solicitation or distribution.See alsoGeneral Dynamics/Telecommunications, a Division of General Dynam-icsCorporation,137 NLRB 1725; cf.Harrah's Club,143 NLRB 1356 (no viola-tion of the Act to require outside union agent be escorted on employer's premises,where provision of union contract on access to premises was in dispute).23Previous wage raises had been effective July 1(three times),January 1 (twice) andAugust 14 (once).One change on September 10, 1961,was not an increase, but amodification in the wage increase steps.The last two raises prior to 1964 were effectiveJuly 1, 1962, and July 1, 1963, immediately following the end of Respondent's fiscalyear on June 30. WELSH INDUSTRIES, INC.475The General Counsel made no showing that the Union was unable to reasonablyreach the employees withitsmessageor that Respondent's rule was discriminatory,or even unreasonable. It will be recommended that this allegation of the com-plaint be dismissed.The General Counsel further alleges that Respondent in its letter of Septem-ber 29 to the employees threatened the employees with loss of employment if theUnion was successful, by stating "If a union which doesn't understand our busi-ness begins to call the shots, it is hard to tell how long we'll be operating or you'llhave a job."Respondent in its brief asserts that this statement "is an entirely permissible sug-gestion(not even a prophecy or a prediction) that the Union might be so un-reasonable in its demands or in its administration of a contract that the companymightlose out to its competitors and be forced out of business."The problem here is that counsel's explication is not what appears in the letter.The purpose of the letter was clearly to convince the employees that they shouldreject representation by the Union. In order to achieve the maximum force of im-pact upon the employees it appears that the sentence in question was left obscure,where it might have been made explicit.There is no question but that an em-ployer may by reasoned argument appropriate to the circumstances apprise em-ployees of the risks in belonging to or being represented by a union, just as theUnion is free to extol its own benefits 24However, that is not the situation here.Inasmuch as the sentencein questionwas left vague by theRespondent it mustbe given what appears to be the most natural interpretation in the circumstancesand in the light of the purpose to be achieved. Since the purpose of the letteris to discourage employees from accepting union representation, the obvious pur-port of thestatementin question is that Respondent might shut the plant downor abolish employee jobs, if the employees should select the Union as their bar-gaining representative and thus permit it "to call the shots";i e., to engage incollective bargaining on their behalf. I have no doubt and find, that the statementinvolved was intended to and did interfere with, restrain, and coerce the employeesin the exercise of their rights under Section 7 of the Act and therefore violatedSection 8(a)(1) of the Act.General Counsel's further claim that Respondent additionally violated the Actby allegedly soliciting employees to sign complaints against Smith on September 25willbe considered hereinafterin connectionwith the discussion of allegationsrelatingto her discharge.2.The allegations of discrimination against Florence Smithand Evelyn Arndta.The disciplinary letters of September 11, 1964The General Counsel contends that Respondent by issuing the lettersof repri-mand and warning to Smith and Arndt on September I1 discriminatedagainstthose employees in violation of the Act.Respondent contends that these dis-ciplinary letters were justified by the complaint received from Piazzaagainst theseemployees.25As has been found, Piazza did make a complaint to Welsh upon which heacted by issuing the letters of discipline on September 11.However, this findingdoes not foreclose the issue, as Respondent asserts, but raises the question beforeus-Was Welsh's action taken in good faith because of Piazza's complaint, or was24 SeeTrent Tube Company, Subsidiary of Crucible Steel Company of America,147NLRB 538, particularly the statement in the dissenting opinion that "we agree withour colleagues that employees may-indeed they should-be told the benefits and detrimentsof unionism.Such information is the basis of rational choice.But there is a differencebetween information and threats."25 Respondent's brief states with respect to the "Issuance of disciplinary letter to EvelynArndt" that "The evidence showed clearly that Mr. Welsh did receive a complaint con-cerning this employee which was the basis for the warning letter [General Counsel'sExhibit No 5], that the warning had the desired effect and the employee received no fur-ther discipline of any kindThe employee was a known leader of the organizing activityin the plant.This evidence supports Respondent, not the General Counsel."Withrespect to "the disciplinary letter to Florence Smith" the Respondent states "Mr. Welshreceived a complaint from Eleanor Piazza that Mrs. Smith was interfering with Mrs.Piazza's work by stopping at Mrs. Piazza'swork station to talk about the union.Asa result, Mr.Welsh issued a written warning to Mrs. Smith." 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe complaint seized upon as a convenient vehicle to justify discipline of Smithand Arndt because of their prominent activities on the part of the Union? In thisinstance, the complaint was solely that the employees bothered Piazza by "talkabout the union."However, the record clearly shows, as has been found, thatRespondent permits talk among the girls, but prohibits only "excessive talking,"and has previously tolerated over considerable periods of time employee activitiescreating dissension and irritation among employees at work.Itmust, therefore, be determined whether Respondent's decision that the em-ployees' activities in this case exceeded the level of tolerated talking, was motivatedby or based upon the employees' union activities. I am convinced, however, thatthe Respondent's decision here, considered on the entire record, was, in fact, notmade in good faith, but was motivated by the activities of Smith and Arndt onbehalf of the Union.As the facts demonstrate, the Respondent was clearly hostile to the employees'efforts at self-organization.As summarized by the letter of September 29, Re-spondent did not "believe that a Union would be good for our Company" andhad no intention of "laying down a welcome mat for the Union " 26As to Arndt, whose prominence in the union drive is admitted, there is noevidence of any prior disciplinary problem with this employee and she had neverbefore been reprimanded by the Respondent. Significantly neither she nor herforeman were questioned about the incident, Welsh quickly acting upon the solecomplaint of the one employee Piazza.With respect to Smith, whose discharge Respondent's counsel rightly contends is"the principal issue" in the case, Respondent asserted that there had been previouscomplaints against Smith, but it is not claimed that these formed the basis for theSeptember 11 disciplinary letter.In tact, as we have noted, Welsh admittedthat the alleged complaints against Smith did not become "prevalent or repeateduntil possibly starting in September of '64."Moreover, so far as the record in thiscase shows, the only complaint against Smith from the time she began her activitieson behalf of the Union until September 11, when she was disciplined, was thecomplaint of Piazza.On the basis of the evidence in this case, I am convincedand find that Smith's activities in talking to Piazza at work during the 3 or 4days involved were not substantially different from her previous activities in talkingto other employees, of which Welsh was aware,27 and for which Smith was notpreviously disciplined or reprimanded, or cautioned, on the basis that they wereexcessiveor bothered other employees.Moreover, although it is clear thatSmith engaged a number of employees in talk about the Union during the sameperiod as she talked to Piazza, only Piazza complained that this affected her work.Significant also is the fact that the burden of Piazza's complaint was merely thatshe was made "nervous" and "upset" by the talk of "union " She wanted to beleft alone and have the girls stop "pestering" her on this subject.While she hadno production quota, because of this activity she complained she was not able toget her production outThere is no doubt in my mind that what Piazza objectedto was not that she was interrupted at her work by excessive talk, but by the factthat the talk was about the Union, which made her "nervous" and "upset "Without question the Respondent has the right to regulate the employees' unionactivities so that they do not affect the employees' work, so long as the rule isreasonably adapted to the purpose in the circumstances and its enforcement is notdiscriminatory.However, here the rule did not ban union talk or even any talkduring working hours, and Respondent does not so claim; it bars only "excessive31 Itwas testified without contradiction that, in 1958, Bud Welsh told the assembledemployees with respect to union activities that he did not think the employees neededa union because there was not any problem they could not work out together and "ifthe union came in, he would lock the doors and throw the key away." This testimony hasbeen considered only for the light it sheds on Respondent's deep-seated hostility as tounionization of its plant2'Welsh testified that he spent 50 percent of his time in the plant, and made regularrounds "to see that everything was going well, and that the employees were performingtheir work, minding their own business and not bothering anybody."Also, as previouslyfound,Welsh had been aware of friction between some of the girls and Smith for at least2 years and was not greatly disturbed over itEven after Smith's discharge, Welshadvised other employees that he had no complaint against Smith's work, that she was agood workerWelsh, indeed, testified that he had problems with employees of this sortpreviously "where girls didn't get along with others."However, in only one aggravatedcase was an employee disciplined for this sort of thing previously. WELSH INDUSTRIES, INC.477talk."Moreover, as has been noted, in this case, Piazza claimed only that theunion talk made her "nervous" and "upset her," not that the talk was otherwisedisturbing or excessive.Itwas clearly on this basis that the disciplinary letterswere issued.The mere fact, however, that Piazza may have been opposed to unionization, orwas easily upset by its advocacy, cannot serve to justify the imposition of an addi-tional restraint upon the proper exercise by an employee of rights guaranteedunder Section 7 of the Act. Factional stress and bruised feelings are a commonconcomitant of organizational activitiesSuch activity tends, as the facts in thepresent case show, not only to increase the tension of those susceptible of stress,but also to exacerbate preexisting petty animosities.However, this does notclothe the employer with immunity to discipline an employee because of other-wise legitimate union activities because such activities offended other employeeswho might hold opposing views on that subject.28Moreover, as has been previously found, Respondent in this case did not issuethe disciplinary letters involved in good-faith reliance upon Piazza's complaint, but,in fact, utilized the complaint as a pretext for the reprimands. In addition tothe fact that Arndt apparently had an unblemished prior record, and that Respond-ent had almost entirely ignored other asserted complaints about Smith priorto the advent of the Union, the disciplinary action involved was precipitatelytaken without further investigation or check on the situation.29Strongly pro-bative, also, of the Respondent's bad faith, in the present asserted reliance uponPiazza's complaint as justification for issuance of the disciplinary letters, are itsown efforts at the time of the issuance of the disciplinary letters to exaggeratethe number of complainants and to mask the tiue character of the complaintbehind the letters by making misleading and inaccurate statements in the lettersand to Arndt when she protested her discipline.Welsh's concern over the inade-quacy of the single complaint of Piazza to sustain his action against Arndt andSmith is indicated in the necessity he felt to insist both in the letters and latertoArndt personally that the letters were based upon "recently received complaintsfrom several of the employees" when this was clearly not trueFurther evidenceof Respondent's attempt to cover the union motivation of the letters is revealed inthe utterly incredible statement contained in those documents that the alleged em-ployees making the asserted complaints, "did not want to discuss the exact nature ofthe trouble; however, they did seem very upset about it," when Respondent waswell aware that "the exact nature of the trouble" was the fact that Smith andArndt had been talking to Piazza about the Union.Upon the basis of all of the evidence, I am convinced and it is found thatRespondent issued the disciplinary letters of September 11 to Smith and Arndtnot for good cause, but for the purpose of affecting the tenure and terms of theiremployment and discouraging union activities among its employees in violation ofSection 8(a)(3) and that these actions interfered with, restrained, and coercedemployees in the excercise of their rights under Section 7 of the Act and therebyviolated Section 8(a) (1) of the Act.b.The dischargeofMrs. Smithon September 25Because of Welsh's strained and contradictory testimony as to when and in whatmanner the decisionto discharge Smith cameabout,I feel thatthere are somegrounds for assuming that the idea of discharging Smith was one of the reasonsbehind the issuance of the reprimand and warninglettergiven Smith on Septem-ber 11, and that a similar letter was givenArndt at thattime also because the warn-ing to Smith could not otherwise be justified.However, upon analysis, this assump-tion appears to be more speculative than based on the facts necessary to supporta finding.However, it does seem clear that the possibility of discharging Smithwas considered and discussedby the ownersof Respondent after September 11and before September25.While thishas some bearing on the Respondent'smotive in finally discharging Smith, it is by no means conclusive,since if Re-21 It has long been settled that an employer may not impose discipline upon an employeeon the basis that such employee, because of his legitimate union activities, is consideredpersona non gratawith other employees in the plantSeeFry Products, Inc.,110 NLRB1000.See alsoBrewton Fashions, Inc., a Division of Judy Bond,145 NLRB 99;BeiserAviation Corporation,135 NLRB 399; cf.Porto Mills, Inc,149 NLRB 1454.29As noted hereinabove, Welsh, after advising Piazza that he would watch to see whetherthese activities continued, issued the disciplinary letters without receiving further com-plaints or acquiring further information 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondent discharged her for good cause unmixed with a hostility toward her be-cause of her union activity, the discharge would not violate the Act, no matterhow prominent her union activity might be.This requires that the facts bearingupon her discharge and Respondent's stated reasons for the discharge be examinedwith care in order that we may determine whether Smith was in fact discharged forcause or because of her union activity.It is Respondent's position, as expressed in Welsh's testimony, that Smith's dis-charge was based upon the statements of five employees (referred to by Welsh asthe ones "predominantly complaining" about Smith) who assertedly approachedBud and Glenn Welsh on September 25, 1964, and complained that Smith hadbothered them at work on September 24, and who, Welsh testified, voluntarilysigned statements that they would quit if this continued.Respondent's counselargues that all of the evidence in the case shows that this was the reason for thedischarge.He further contends that the fact that the rule which Smith is allegedto have broken antedated the advent of the Union, and the fact that one otheremployee had previously been discharged for violation of the same rule supportstheRespondent's position.It is further asserted that the fact that Respondentdid not discharge other known active supporters of the Union attests to Re-spondent's claim that the discharge was for cause and not because of Smith'sunion activity.However, the facts are seriously at variance with Respondent's contentions asto the happenings on September 24 and 25.Thus, with respect to Callahan,contrary to Respondent's contention that she approached Bud Welsh on the morn-ing of September 25 to complain of Smith's actions the previous day, the creditedtestimony of Callahan shows that Callahan did not approach Welsh on this sub-ject,but was solicited by him to sign a complaint that afternoon after the de-cisionto discharge Smith had already beenmade. Infact, Smith had not spokento Callahan the previous day nor had any direct contact with herCallahan, indeed,testified that Smith did not bother her at all after the first week in September,nor is there any credible evidence in the record that Callahan threatened to quitif Smith was not discharged as Respondent contends.The credited testimony of Opperman, another of the alleged complainers, alsocontradicts Respondent's contention that she initiated a complaint to Respondentagainst Smith and threatened to quit if Smith were not discharged.Her testi-mony was that Glenn Welsh approached her with a written statement to sign andshe did not know how he had found out about her incident with Smith the dayprevious.The facts in this incident, which Opperman related to Glenn Welsh, bear closeexaminationbecause they cast important light upon Respondent's good faith incontending that these employee complaints justify the discharge of Smith.Theincident began the previous day at lunch when Opperman advised the other girlsthat she was going to make certain notations on her work cards in protest againstorders which had been given to her by her foreman. She states that after shehad refused to join the Union during the lunch period at Smith's behest, Smithtold the foreman of the notations that Opperman proposed to put on her jobtickets and that the foreman thereafter "bawled" her out for this.30Opperman did not threaten to quit if Smith was not discharged, as previouslyfound, but did express a marked emotional stress because of "this feeling amongthe girls and the way they talk and the way they keep your nerves all shook up."Based on these facts, it strains the limits of belief that Respondent in good faithcontends that this incident demonstrates that Smith was bothering Opperman at herwork or was improperly disturbing her to the point that she could not work prop-30General Counsel, in his brief contends that Smith"was discharged ostensibly forbothering employees while at work but really for her union activities." In support ofthis conclusion he refers, in part, to the fact that Opperman advised Glenn Welsh "thatFlorence Smith had asked her to join the Union at lunch and she [Opperman]had saidno."Although not further explicated by the General Counsel, he was clearly referringto the well-established rule of law that discipline of an employee for legitimate unionactivities engaged in on the employees' free time, as here, is a clear violation of the Act,seeSouthwire Company,145 NLRB 1329, 1340, 1344, 1345. This would be true evenifRespondent'smotive in disciplining the employees was only in part related to heractivities protected under the Act.N.L.R.B. v.WestSide Carpet Cleaning Co.,329 F2d 758(C A. 6). In this connection it may be noted that Respondent,concededly, didnot have a rule restricting employees from engaging in union talk or activities duringlunch hour or before or after work. WELSH INDUSTRIES, INC.479erly.The evidence may show that Respondent has a supervisory problem, butcertainly does not justify a complaint that Smith was interfering with the work ofemployees.31The testimony with respect to the alleged complaints of Underwood and Stilwellstand on much the same footing.These asserted complaints are based solely onthe testimony of Welsh.Assuming, without deciding, the reliability ofWelsh'stestimony as to the asserted complaints of Underwood and Stiiwell,32 the substanceof the complaint attributed to Stilwell was that these ladies were "shook up" becauseSmith onSeptember 24, spent so much time on the dock area that she neglectedher work and that allegedly other girls had to do Smith's work; further that theforeman "Warren [Laude] had been back there, that he had done nothing aboutthe discipline to see that Florence refrained from what she was doing, that therewas a complete lack of . . . management control as to what Florence Smith wasdoing in that area." 33 It is further asserted that Stilwell stated that this was "sucha distracting influence that she just couldn't take it anymore and if [Respondent]didn't do something about it she was going to have to quit."There is no probative evidence, however, that Smith neglected her work on theprevious day or that any of the other girls had to do her work for her, nor doesRespondent claim that she was discharged for this, although these were the onlyactivities of Smith specified as being such a distracting influence on Stilwell thatshe felt she could not "take it anymore."Although these ladies are alleged to haveadvisedWelsh that foreman Laude was present when the asserted offending activi-tiesoccurred and allegedly did nothing about it, so that there was "a completelack of management control" in the area, quite inexplicably Respondent deliberatelydid not talk to the foreman, or to Smith about these occurrences before dischargingSmith.It is incredible that Respondent, faced with an employee report of com-plete breakdown of "management control" serious enough to allegedly requiredischarge of an employee, should not have discussed the accusations with boththe foreman and the employee involved before talking action.34The precipitateaction of the Respondent in discharging Smith without investigating this complaint,aswell as the fact that the complaint was obviously more of an indictment ofsupervision than anything else convinces me that Respondent was not motivatedby these alleged complaints from Stilwell and Underwood but seized upon them aspretexts to support the decision to discharge Smith.353'The foreman,Laude, was discharged 2 days after the representation election whichthe Union won. There was considerable testimony with respect to Respondent's reasonsfor discharging Foreman Laude and his loyalty or lack of loyalty to Respondent. Thisand other matters litigated in this matter, such as Laude's conversations with Smith onthe day she was discharged,and the alleged rumor that Piazza wanted to slap Smithand that Respondent did or did not accede thereto, have not been discussed herein be-cause after full consideration it is concluded that these matters have no material bearingupon the issues presented.32However, Welsh's testimony that Underwood complained that Smith spoke to her andCallahan on this occasion has previously been discredited.33 There was a further reference,added by Welsh in the manner of an afterthought,to Smith moving some boxes around in the area from their normal pattern, the reasonfor which he did not understand."This may be compared with Welsh's action in the only other case in which Respond-ent had discharged an employee,for violation of the rule which Smith is alleged to havebroken.The employee involved in that situation had been orally warned on severaloccasions over a period of 2 or 3 months for spreading rumors about alleged extra-maritalactivities affecting other employees.On the night of this employee's discharge, Welshwas called to the plant by the evening shift foreman because another worker was at thepoint of physical violence with the offending employee and the foreman said he could nothandle it.Welsh states that when he arrived at the plant the worker concerned "wasdisturbed or mad to the point where she was white, shaking . . . we asked her whathad happened and what was happening that eveningand we then talked to the foreman,got his version of it,and we then decided that we had better let [the offending employee]go."[Emphasis supplied.]35 Smith credibly testified that nothing unusual occurred with respect to her in theplant on September 24, except a query by Laude as to her activities in the stockroomthat day and it is so found. It does appear that there was a feeling among some em-ployees that Smith had been in the stockroom too long that day, although only Smithgave testimony which I would credit as to her activities in that area and the reasontherefor. 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDThisleavesonly the complaint of Piazza to be considered. It is clear that shewas annoyed with Smith.While the extent to which thispreexistingantipathywas actually aggravated by what she referred to as the "rack business" may bequestioned, it is clear that she was convinced that Smith and Arndt were tryingto annoy her with "the racks."However, she testified that although the rackswere normally parked near her work place, she, herself "never pushed them back"when they got in her way, nor did she speak to Smith about them.Moreover,when she spoke to Foreman Laude on September 24 and to Glenn Walsh on Sep-tember 25 about the racks, on the basis of her testimony, she did not complain toeither of them that she was being annoyed by Smith and Arndt in respect to thismatter.This makes her testimony that she told Bud Welsh later in the morningof September 25 that she would quit over this matter inexplicable,36 except on thebasis of a nervous, temperamental disposition, easily upset.This accords with hertestimony and demeanor. It is difficult to believe that Bud Welsh was unawareof these characteristics in view of his close contacts with the employees.It is also abundantly clear that Bud Welsh, who admittedly sought support fromthe employees to justify the discharge of Smith,37 was not satisfied that Piazza'scomplaint was sufficient to support Smith's discharge.This was demonstrated bythe efforts made by both Glenn and Bud Welsh to solicit complaints for this pur-pose from employees who had not made complaints against Smith on their own.Finally, the difference in treatment of Smith in comparison with the only otheremployee discharged for allegedly bothering other employees is markedly apparent.Up until the advent of Smith's union activities, the Respondent had apparentlyavoided discharge of employees except under very strong provocation.Thus,Welsh stated that he was not sure of discharge procedures because he had dis-charged only five employees in the 10 }ears he had been in business.As hefurther admitted, Respondent had previously had trouble with girls not gettingalong with one another, but had discharged only one employee for that reasonThat employee was let go only after 2 or 3 months of oral warnings and then onlywhen the employee's activity in spreading rumors about other employees' allegedextra-marital relationships appeared to be leading to physical violence.Upon careful consideration of these facts and the record as a whole, it is con-cluded and found that Respondent discharged Florence Smith, not as a result ofemployee complaints as Respondent asserts, but because of her activities on behalfof the Union, and therefore violated Section 8 (a) (3) and (1) of the Act.38It isfurther found that Respondent by soliciting and obtaining complaints against Smithfor the purpose of providing pretexts for the discriminatory discharge of Smithalso violated Section 8(a)(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in connec-tionwith the operations of Respondent as described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States and, such of them as have been found to constitute unfair laborpractices, tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerceV.THE REMEDYIthaving been found that the Respondent Company engaged in unfair laborpractices in violation of Section 8(a)(1) and 8(a)(3) of the Act, it will be rec-asPiazza's testimony on the point was in response to a suggestive question tending torefresh her recollection37Welsh not only sought assistance of the employees in providing a basis for the dis-charge of Smith, but admittedly delegated to those employees the determination of whetherSmith's activities, in their opinion, was excessive.Thus he testified that he told thegirls on September 25 that while he could not discharge Smith for her union activities,"if they felt" her activities exceeded "anything in this union, to the extent that theywere disturbed, that they were willing to quit, then I would be prepared to take action,If they were willing to sign a statement to this effect."38The fact that Respondent did not discharge other known union supporters, as Re-spondent contends, does not detract from this conclusion.SeeNachman Corp. v. N.L.R B.,337 F 2d 421, 424 (CA. 7). Indeed, the fact that Bud Welsh Ignored Piazza's complaintagainst Arndt on September 25, strongly indicates that he was intent on discharging onlySmith, who was the leading proponent of the Union. WELSH INDUSTRIES, INC.481ommended that the Respondent cease and desist therefrom and take certain affirma-tive action designed to effectuate the policies of the Act.Itwill be recommended that Respondent offer employee Florence Smith imme-diate and full reinstatement to her former or substantially equivalent position,without prejudice to her seniority and other rights and privileges, and make herwhole for any loss of earnings she may have suffered by reason of the discrimi-nation against her, by payment to her of a sum of money equal to that which shewould have earned as wages from the date of the discrimination against her tothe date of offer of reinstatement, and in a manner consistent with Board policyset forth in F.W. Woolworth Company,90 NLRB 289. Interest on backpay shallbe computed in the manner set forth inIsis Plumbing & Heating Co.,138 NLRB716.Itwill also be recommended that the Respondent preserve and make availableto the Board, upon request, payroll and other records to facilitate the computa-tion of backpay.Itwill also be recommended, in view of the nature of the unfair labor practicestheRespondent has engaged in, that it cease and desist from infringing in anymanner upon the rights guaranteed employees by Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire case, Imake the following:CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within the meaning of Section 2(6)and (7) of the Act.2. International Union, Allied IndustrialWorkers of America, AFL-CIO, is alabor organization within the meaning of Section 2(5) of the Act.3.By discriminating in regard to the hire, tenure, and terms and conditions ofemployment of Florence Smith and Evelyn Arndt, thereby discouraging member-ship in the Union, the Respondent has engaged in unfair labor practices withinthemeaning of Section 8(a)(3) of the Act.4.By engaging in the conduct set forth under section III, above, and thereinfound to be in violation of the Act, Respondent interfered with, restrained, andcoerced its employees and has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.6.Respondent did not interfere with, restrain, or coerce its employees in theexercise of their rights under Section 7 of the Act by the conduct, set forth insection III, above, restricting the movement of nonemployees in its plant or byconduct allegedly subjecting employees to an impression of surveillance.7.Respondent did not discriminate in regard to hire or tenure of employmentor any term or condition of employment or violate Section 8(a)(3) of the Act byplacing a wage increase into effect as alleged in subparagraph 9(h) of thecomplaint.RECOMMENDED ORDERUpon the basis of the above findings of fact and conclusions of law and uponthe entire record in the case, it is recommended that Respondent, Welsh Industries,Inc., its officers, agents, successors,and assigns,shall:1.Cease and desist from:(a)Discouragingmembership in the Union, or in any other labor organization,by discharging, disciplining, or otherwise discriminating in regard to the hire ortenure ofemployment of employees, or any term or condition of employment.(b) Interrogating its employees as to their membership in, or activities on behalfof, the Union, or any other labor organization, in a manner constituting interfer-ence,restraint, or coercion in violation of Section 8(a)(1) of the Act.(c)Threatening employees with discharge, or discipline or other reprisals, orpromisingor granting employees benefits in order to discourage union member-ship or activities.(d) Soliciting complaintsagainst employees because of their union activities.(e) In any othermannerinterfering with, restraining, or coercing its employeesin the exercise of the right to self-organization, to form, join, or assist labor organi-zations, tobargain collectively through representatives of their own choosing, andto engagein other concerted activities for the purpose of collective bargaining orother mutual aid or protection, or to refrain from any or all such activities.206-446-66-vol 154-32 482DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Take the following affirmative action which will effectuate the policies of theAct:(a)Offer to Florence Smith immediate and full reinstatement to her former orsubstantially equivalent position without prejudice to her seniority or other rightsand privileges, and make her whole for any loss of earnings she may have sufferedby reason of Respondent's discrimination against her, as set forth in that sectionof the Trial Examiner's Decision entitled "The Remedy."(b) Preserve and upon request, make available to the Board or its agents allpayroll records and other records necessary to analyze the amounts of backpayas set forth in the section of this Decision entitled "The Remedy."(c)Rescind the disciplinary letters issued to Evelyn Arndt and Florence Smithon September 11, 1964, and remove any reference in the personnel files of Flor-ence Smith to the written complaints obtained from employees on September 25,1964.(d) Post at its plant in Vassar, Michigan, copies of the notice attached heretoand marked "Appendix." 39Copies of the said notice to be furnished by theRegional Director for Region 7 shall, after being signed by Respondent's repre-sentative, be posted by the Respondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, in conspicuous places, includingallplaces where notices to employees are customarily posted.Reasonable stepsshall be taken to insure that said notices are not altered, defaced, or covered byany other material.(e)Notify the Regional Director for Region 7, in writing, within 20 days fromthe date of the receipt of this Decision and Recommended Order, what steps havebeen taken to comply with the Recommendations herein made408D Inthe event that this Recommended Order be adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decisionand Order".40 Inthe event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 daysfrom the date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to The Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT discourage membership in International Union, Allied Indus-trialWorkers of America, AFL-CIO, or any other labor organization, bydischarging or refusing to reinstate any of our employees, or in any mannerdiscriminating in regard to their hire or tenure of employment, or any termor condition of employment.WE WILL NOT interrogate employees concerning activities on behalf of theabove-named or any other labor organization, in a manner constituting inter-ference, restraint, or coercion in violation of Section 8(a)(1) of the Act.WE WILL NOT threaten employees with discharge, or discipline or otherreprisals, or promise or grant employees benefits in order to discourage unionmembership or activities.WE WILL NOT solicit complaints against employees because of their unionactivities.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of the right to self-organization, to form labororganizations, to join or assist the above-named or any other labor organiza-tion, to bargain collectively through representatives of their own choosing,and to engage in other concerted activities for the purpose of collective bar-gaining or other mutual aid or protection, or to refrain from any or all suchactivities.WE WILL offer to Florence Smith immediate and full reinstatement to herformer or a substantially equivalent position without prejudice to seniorityand other rights and privileges and make her whole for any loss of pay suf-fered as a result of the discrimination against her. BREWERS & MALTSTERSLOCAL UNION NO. 6, ETC.483All our employees are free to become or remain, or refrain from becoming orremaining, members of International Union, Allied Industrial Workers of America,AFL-CIO,or anylabororganization.WELSH INDUSTRIES, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 500 BookBuilding, 1249 Washington Boulevard, Detroit, Michigan, Telephone No. 226-3210,if they have any question concerning this notice or compliance with its provisions.Brewers & Maltsters Local Union No. 6, affiliated with Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehousemen& Helpers of AmericaandFalstaff Brewing Corporation andUnited Brewers, Flour, Cereal, Soft Drink & Distillery Work-ers of America, AFL-CIO, and Its Local Union No. 187, Partyin Interest.Case No. 14-CD-193.August 13, 1965DECISION AND DETERMINATION OF DISPUTEThis is a proceeding under Section 10(k) of the National LaborRelations Act, as amended, following the filing of charges by Fal-staff Brewing Corporation, herein called the Employer, alleging thatBrewers & Maltsters Local Union No. 6, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen & Helpers ofAmerica, herein called Brewers, had violated Section 8 (b) (4) (D)of the Act by threatening, coercing, or restraining the Employerwith an object of forcing or requiring the Employer to assign certainwork to employees represented by Brewers, rather than to employeesrepresented by United Brewers, Flour, Cereal, Soft Drink & DistilleryWorkers of America, AFL-CIO, and its Local Union No. 187, hereincalled Bottlers.A hearing was held before Hearing Officer VictorI.Smedstad on April 6 and 7, 1965, at which all parties appearedand were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to adduce evidence bearing on theissues.The rulings of the Hearing Officer made at the hearing arefree from prejudicial error and are hereby affirmed.Briefs werefiled by the Employer, Brewers, and Bottlers, all of which have beenduly considered.Upon the entire record in this proceeding, the National LaborRelations Board makes the following findings :I.THE BUSINESS OF THE EMPLOYERFalstaff Brewing Corporation, a Delaware corporation, with itsprincipal place of business in St. Louis, Missouri, is engaged in the154 NLRB No. 29.